Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-12, 14-16, 18-19, 20, 22-23, 25, 28, and 31-33 are rejected under 35 U.S.C. 103 as unpatentable over Sundholm et al (US 2008/0163648 A1) in view of Welling (US 3,357,876 A).
With regards to claim 1, Sundholm discloses a panel formed by placing cracked safety glass into a mold, covering the safety glass with flowable transparent material, then curing the flowable transparent material, the flowable transparent material being a resin (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). Based on the above process steps, it is clear that the panel is in the form of a pre-fractured glass composite (i.e., the safety glass has been cracked, with flowable transparent material forming a composite with the cracked safety glass) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is additionally submitted that the step of flowing transparent material onto a set of pieces of cracked safety glass would necessarily result in the formation of a second phase of transparent material within the cracks of the panel (though it is not seen how a panel could be formed if this were not the case) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 
However, Sundholm does not appear to disclose the glass as having undergone ion exchange or thermal tempering to a first depth.
Welling discloses a method of strengthening a glass article by ion exchange (Welling: col. 11, lines 12-30). Welling acknowledges that its ion exchange process leads to an increase in surface compressive stress to a particular depth (Welling: col. 1, lines 45-58). This increase in surface compressive stress results in a glass sheet which is strong and less subject to failure under impact loads as compared to glass which has not undergone the treatment (Welling: col. 1, lines 45-58). It is noted that the ion exchange process must be conducted in a region, and therefore, the ion exchange process can be considered to define a region and a first selected depth. Sundholm and Welling are analogous art in that they are related to the same field of endeavor of glass windshield articles. A person of ordinary skill would have found it obvious to have conducted the ion exchange operation of Welling to a first depth within the glass material of Sundholm, in order to provide a glass material which is stronger and less likely to exhibit failure under impact loads (Welling: col. 1, lines 45-58).
With regards to claim 2, since the cracks have had polymer material flown into them, the cracks have at least a substantial portion devoid of air pockets (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). However, the phrase “a substantial portion” is quite broad. The claim only limits the cracks to having some portion devoid of air pockets. In other words, the claim does not preclude the presence of air pockets within the cracks.

With regards to claims 5 and 6, although the written description of Sundholm does not give exact values for glass fragment size versus thickness, Figures 1-3 of Sundholm depict glass fragments having lengths and widths which are orders of magnitude smaller than the thicknesses of the glass fragments (Sundholm: Figs. 1-3). Such fragments have both an average fragment size that is clearly less than five times the thickness of the glass substrate, and an average aspect ratio of 4 or less. A person of ordinary skill would have found it obvious to have selected the smaller glass fragments as depicted in Figures 1-3 in order to fulfill the inventive utility of Sundholm (i.e., since such glass fragment dimensions are depicted as forming the product of Sundholm). The Examiner notes that the claim is rather broad in that it neither includes all glass fragments nor defines the phrase “average fragment size”. The average can be computed from only two fragments, and furthermore, the glass composite can contain cracks and fragments having sizes outside the claimed ranges. In an alternative, Sundholm teaches further cracking the safety glass, as the inclusion of smaller pieces relative to the size of the laminate provides improved flatness (Sundholm: para. [0022]). Therefore, a person of ordinary skill in the art would have found it obvious to reduce the fragment size of Sundholm into the claimed size/thickness difference 
With regards to claims 8, 9, and 11, Sundholm discloses a panel formed by placing cracked safety glass into a mold, covering the safety glass with flowable transparent material, then curing the flowable transparent material, the flowable transparent material being a resin (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). Based on the above process steps, it is clear that the panel is in the form of a pre-fractured glass composite (i.e., the safety glass has been cracked, with flowable transparent material forming a composite with the cracked safety glass) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is additionally submitted that the step of flowing transparent material onto a set of pieces of cracked safety glass would necessarily result in the formation of a second phase of transparent material within the cracks of the panel (though it is not seen how a panel could be formed if this were not the case) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). The pieces of fractured glass constitute a glass substrate (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is noted that any substrate, including the glass substrate of Sundholm, has a thickness, a pair of opposed primary surfaces, a region capable of undergoing compressive stress, and a region in which tension is centralized. It is noted that whether or not the compressive stress region extends from each of the primary surfaces to a first selected depth in the substrate depends on how one defines the compressive stress region. Moreover, Figure 2 of Sundholm further describes two outer layers which encase the layer of fractured glass (i.e., one of which is a backing layer). Moreover, the safety glass itself contains a polymer interlayer, said interlayer being located between at least one sheet of glass fragments and the backing layer (Sundholm: Fig. 2; para. [0022]). That the interlayer touches a surface of the substrate is sufficient to meet the phrase “primary 
However, Sundholm does not appear to disclose the glass as having undergone ion exchange or thermal tempering to a first depth.
Welling discloses a method of strengthening a glass article by ion exchange (Welling: col. 11, lines 12-30). Welling acknowledges that its ion exchange process leads to an increase in surface compressive stress to a particular depth (Welling: col. 1, lines 45-58). This increase in surface compressive stress results in a glass sheet which is strong and less subject to failure under impact loads as compared to glass which has not undergone the treatment (Welling: col. 1, lines 45-58). Sundholm and Welling are analogous art in that they are related to the same field of endeavor of glass windshield articles. A person of ordinary skill would have found it obvious to have conducted the ion exchange operation of Welling to a first depth within the glass material of Sundholm, in order to provide a glass material which is stronger and less likely to exhibit failure under impact loads (Welling: col. 1, lines 45-58).
With regards to claim 12, since the cracks have had polymer material flown into them, the cracks have at least a substantial portion devoid of air pockets (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). However, the phrase “a substantial portion” is quite broad. The claim only limits the cracks to having some portion devoid of air pockets. In other words, the claim does not preclude the presence of air pockets within the cracks.
With regards to claim 14, it is noted that the 110 Degree Diamond Impact Test as defined within the present specification is a type of impact test, and therefore, the results of the test depend on the momentum behind or force produced by the object impacting the composite. However, the present specification does not give a force or momentum of impact, and furthermore, the present specification does not limit the mass of the object conducting the impact, and therefore, the claim does not limit the 
With regards to claims 15 and 16, Sundholm discloses a glass composite as applied to claim 8 above. Although the written description of Sundholm does not give exact values for glass fragment size versus thickness, Figures 1-3 of Sundholm depict glass fragments having lengths and widths which are orders of magnitude smaller than the thicknesses of the glass fragments (Sundholm: Figs. 1-3). Such fragments have both an average fragment size that is clearly less than five times the thickness of the glass substrate, and an average aspect ratio of 4 or less. A person of ordinary skill would have found it obvious to have selected the smaller glass fragments as depicted in Figures 1-3 in order to fulfill the inventive utility of Sundholm (i.e., since such glass fragment dimensions are depicted as forming the product of Sundholm). The Examiner notes that the claim is rather broad in that it neither includes all glass fragments nor defines the phrase “average fragment size”. The average can be computed from only two fragments, and furthermore, the glass composite can contain cracks and fragments having sizes outside the claimed ranges. In an alternative, Sundholm teaches further cracking the safety glass, as the inclusion of smaller pieces relative to the size of the laminate provides improved flatness (Sundholm: para. [0022]). Therefore, a person of ordinary skill in the art would have found it obvious to reduce the fragment size of Sundholm into the claimed size/thickness difference range and claimed aspect ratio range for the purpose of enhancing flatness (Sundholm: para. [0022]). It is additionally noted that aspect ratio is not defined with regards to dimension, and therefore, any fragment is capable of having the claimed aspect ratio, depending on the dimensions defined by a person of ordinary skill.

Moreover, Figure 2 of Sundholm further describes two outer layers which encase the layer of fractured glass (i.e., one of which is a backing layer). Moreover, the safety glass itself contains a polymer interlayer, said interlayer being located between at least one sheet of glass fragments and the backing layer (Sundholm: Fig. 2; para. [0022]). That the interlayer touches a surface of the substrate is sufficient to meet the phrase “primary surface”, as whether or not a surface is regarded as “primary” depends on the orientation of the laminate. In addition, since the safety glass itself is a glass/interlayer/glass laminate, there exist two glass substrates on opposite surfaces of the interlayer, each comprising a pair 
However, Sundholm does not appear to disclose the glass as having undergone ion exchange or thermal tempering to a first depth.
Welling discloses a method of strengthening a glass article by ion exchange (Welling: col. 11, lines 12-30). Welling acknowledges that its ion exchange process leads to an increase in surface compressive stress to a particular depth (Welling: col. 1, lines 45-58). This increase in surface compressive stress results in a glass sheet which is strong and less subject to failure under impact loads as compared to glass which has not undergone the treatment (Welling: col. 1, lines 45-58). Sundholm and Welling are analogous art in that they are related to the same field of endeavor of glass windshield articles. A person of ordinary skill would have found it obvious to have conducted the ion exchange operation of Welling to a first depth within the glass material of Sundholm, in order to provide a glass material which is stronger and less likely to exhibit failure under impact loads (Welling: col. 1, lines 45-58).
With regards to claim 20, since the cracks have had polymer material flown into them, the cracks have at least a substantial portion devoid of air pockets (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). However, the phrase “a substantial portion” is quite broad. The claim only limits the cracks to having some portion devoid of air pockets. In other words, the claim does not preclude the presence of air pockets within the cracks.
With regards to claim 22, it is noted that the 110 Degree Diamond Impact Test as defined within the present specification is a type of impact test, and therefore, the results of the test depend on the momentum behind or force produced by the object impacting the composite. However, the present specification does not give a force or momentum of impact, and furthermore, the present specification does not limit the mass of the object conducting the impact, and therefore, the claim does not limit the 
With regards to claim 23, Sundholm discloses a glass composite as applied to claim 18 above. Although the written description of Sundholm does not give exact values for glass fragment size versus thickness, Figures 1-3 of Sundholm depict glass fragments having lengths and widths which are orders of magnitude smaller than the thicknesses of the glass fragments (Sundholm: Figs. 1-3). Such fragments have an average aspect ratio of 20 or less. A person of ordinary skill would have found it obvious to have selected the smaller glass fragments as depicted in Figures 1-3 in order to fulfill the inventive utility of Sundholm (i.e., since such glass fragment dimensions are depicted as forming the product of Sundholm). In an alternative, Sundholm teaches further cracking the safety glass, as the inclusion of smaller pieces relative to the size of the laminate provides improved flatness (Sundholm: para. [0022]). Therefore, a person of ordinary skill in the art would have found it obvious to reduce the fragment size of Sundholm into the claimed aspect ratio range for the purpose of enhancing flatness (Sundholm: para. [0022]). It is additionally noted that aspect ratio is not defined with regards to dimension, and therefore, any fragment is capable of having the claimed aspect ratio, depending on the dimensions defined by a person of ordinary skill.
With regards to claim 25, it is noted that the laminate of Sundholm comprises a plurality of sets of glass fragments which may be further divided as constituting second and third substrates, the polymer material flowing therebetween constituting an additional interlayer (Sundholm: Figs. 1-3).
With regards to claim 28, Sundholm discloses a panel formed by placing cracked safety glass into a mold, covering the safety glass with flowable transparent material, then curing the flowable 
Moreover, it is noted that, technically, each individual shattered glass piece constitutes a “substrate” and the polymer material therebetween constitutes an “interlayer”, and therefore, it is clear from Figure 2 of Sundholm that there exists at least three substrates with two respective interlayers.
With regards to the claimed recitation that the glass composite is a window panel for vehicle, it is noted that the glass panel of Sundholm has all of the structural features necessary to be considered a window. In addition, the phrase “for a vehicle” constitutes the recitation of an intended use. It is submitted that the glass composite of Sundholm is capable of being used within the vehicle. The claim 
With regards to claims 31-33, it is noted that the process of Sundholm discloses a safety glass in which only one layer of the safety glass has broken (Sundholm: para. [0005]). In such an instance, none of the cracks extend from the primary surfaces (i.e., all of the cracks do not extend to the primary surface), as there still exists one layer of unbroken safety glass (which exists on one of the primary surfaces).

Claims 3, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Welling as applied to claims 1, 8, and 18 above, and further in view of Shibahara et al (US 2004/0132867 A1).
With regards to claim 3, Sundholm and Welling teach a glass composite as applied to claim 1 above. Although Sundholm acknowledges the glass composite as comprising a combination of cracked glass and substantially transparent resin, Sundholm does not appear to comment on the difference in refractive index between the glass and resin. Therefore, Sundholm does not appear to teach a polymer or cured resin which is characterized by a refractive index within 10% of a refractive index of the glass substrate.
Shibahara teaches a composite of glass and polymer, the glass and polymer having a difference in refractive index of not more than 0.01 for a refractive index range of 1.50 to 1.57 (Shibahara: abstract; para. [0006] and [0049] claims 2, 4, and 11). In percentage, this refractive index is on the order of 0.67% (i.e., 0.01 / 1.50 = 0.0067 = 0.67%). Shibahara teaches that in glass/resin composites, transparency is typically impaired due to a mismatch in refractive index between the glass and resin, which causes diffusion of refracted light throughout the composite (Shibahara: para. [0003]). Sundholm, Welling, and Shibahara are analogous art in that they are directed to the same field of endeavor of glass/resin composites. A person of ordinary skill in the art would have found it obvious to have selected a 
With regards to claim 13, Sundholm and Welling teach a glass composite as applied to claim 8 above. Although Sundholm acknowledges the glass composite as comprising a combination of cracked glass and substantially transparent resin, Sundholm does not appear to comment on the difference in refractive index between the glass and resin. Therefore, Sundholm does not appear to teach a polymer or cured resin which is characterized by a refractive index within 10% of a refractive index of the glass substrate.
Shibahara teaches a composite of glass and polymer, the glass and polymer having a difference in refractive index of not more than 0.01 for a refractive index range of 1.50 to 1.57 (Shibahara: abstract; para. [0006] and [0049] claims 2, 4, and 11). In percentage, this refractive index is on the order of 0.67% (i.e., 0.01 / 1.50 = 0.0067 = 0.67%). Shibahara teaches that in glass/resin composites, transparency is typically impaired due to a mismatch in refractive index between the glass and resin, which causes diffusion of refracted light throughout the composite (Shibahara: para. [0003]). Sundholm, Welling, and Shibahara are analogous art in that they are directed to the same field of endeavor of glass/resin composites. A person of ordinary skill in the art would have found it obvious to have selected a refractive index difference of not more than 0.01, which equates to a refractive index difference of below roughly 0.67%, in order to prevent a mismatch in refractive index between the resin and glass of Sundholm, thereby preventing light diffusion, leading to an improvement in transparency (Shibahara: para. [0003]).
With regards to claim 21, Sundholm and Welling teach a glass composite as applied to claim 18 above. Although Sundholm acknowledges the glass composite as comprising a combination of cracked 
Shibahara teaches a composite of glass and polymer, the glass and polymer having a difference in refractive index of not more than 0.01 for a refractive index range of 1.50 to 1.57 (Shibahara: abstract; para. [0006] and [0049] claims 2, 4, and 11). In percentage, this refractive index is on the order of 0.67% (i.e., 0.01 / 1.50 = 0.0067 = 0.67%). Shibahara teaches that in glass/resin composites, transparency is typically impaired due to a mismatch in refractive index between the glass and resin, which causes diffusion of refracted light throughout the composite (Shibahara: para. [0003]). Sundholm, Welling and Shibahara are analogous art in that they are directed to the same field of endeavor of glass/resin composites. A person of ordinary skill in the art would have found it obvious to have selected a refractive index difference of not more than 0.01, which equates to a refractive index difference of below roughly 0.67%, in order to prevent a mismatch in refractive index between the resin and glass of Sundholm, thereby preventing light diffusion, leading to an improvement in transparency (Shibahara: para. [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sundholm and Welling as applied to claim 8 above, and further in view of Friedman et al (US 6,432,522 B1).
With regards to claim 10, Sundholm and Welling teach a laminate as applied to claim 8 above. Although Sundholm acknowledges the presence of a backing layer and an interlayer each comprising polymer, Sundholm does not appear to disclose the backing layer material as having an elastic modulus which is at least 25% greater than an elastic modulus of the interlayer.
.

Claims 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (US 4,711,544 A) in view of Sundholm and Welling.
With regards to claims 26-27, Iino discloses a vehicle display system (which also constitutes a consumer electronic product) comprising a housing 201 having front, back, and side surfaces, the housing containing electronic components such as light source 203b (Iino: abstract; Figs. 1-2 and 20; col. 3, lines 32-35; col. 4, lines 26-31). Based on Figures 1 and 2 of Iino, there exists a display 2 (or 12) adjacent the housing. In Figure 1, the display comprises a half mirror 2, and alternatively, in Figure 2, the display itself is a windshield (Iino: Figs. 1 and 2; col. 1, lines 20-22).

Sundholm discloses a panel formed by placing cracked safety glass into a mold, covering the safety glass with flowable transparent material, then curing the flowable transparent material, the flowable transparent material being a resin (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). Based on the above process steps, it is clear that the panel is in the form of a pre-fractured glass composite (i.e., the safety glass has been cracked, with flowable transparent material forming a composite with the cracked safety glass) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is additionally submitted that the step of flowing transparent material onto a set of pieces of cracked safety glass would necessarily result in the formation of a second phase of transparent material within the cracks of the panel (though it is not seen how a panel could be formed if this were not the case) (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is noted however, that technically, the claim does not require polymer or cured resin to be within the cracks, as only a second phase comprising polymer or cured resin need be within the cracks. The second phase may be defined as all non-glass materials, which include air or polymer. The pieces of fractured glass constitute a glass substrate (Sundholm: Figs. 1-3; abstract; para. [0030]-[0033]; claims 1 and 10). It is noted that any substrate, including the glass substrate of Sundholm, has a thickness, a pair of opposed primary surfaces, a region capable of undergoing compressive stress, and a region in which tension is centralized. It is noted that whether or not the compressive stress region extends from each of the primary surfaces to a first selected depth in the substrate depends on how one defines the compressive stress region. 
The composite of Sundholm is made from a recycled safety glass in a manner which is energy saving and prevents landfill waste (Sundholm: para. [0009]-[0012]). Iino and Sundholm are analogous art in that they are related to the same field of endeavor of windshields. A person of ordinary skill in the art 
However, Sundholm does not appear to disclose the glass as having undergone ion exchange or thermal tempering to a first depth.
Welling discloses a method of strengthening a glass article by ion exchange (Welling: col. 11, lines 12-30). Welling acknowledges that its ion exchange process leads to an increase in surface compressive stress to a particular depth (Welling: col. 1, lines 45-58). This increase in surface compressive stress results in a glass sheet which is strong and less subject to failure under impact loads as compared to glass which has not undergone the treatment (Welling: col. 1, lines 45-58). It is noted that the ion exchange process must be conducted in a region, and therefore, the ion exchange process can be considered to define a region and a first selected depth. Iino, Sundholm and Welling are analogous art in that they are related to the same field of endeavor of glass windshield articles. A person of ordinary skill would have found it obvious to have conducted the ion exchange operation of Welling to a first depth within the glass material of Sundholm, in order to provide a glass material which is stronger and less likely to exhibit failure under impact loads (Welling: col. 1, lines 45-58).

Response to Arguments
Several of Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 over Sundholm et al have been fully considered and are persuasive. Sundholm does not anticipate claim 1, as Sundholm does not disclose or teach a compressive stress region and first selected depth defined by an ion exchange or a thermal tempering process. In addition, the claims no longer recite a second phase, and subsequently, it is noted that a mixture of resin and another material does not read on the present 
The remainder of Applicant’s arguments are not found persuasive.
Applicant argues that the panel of Sundholm can be formed without requiring transparent material within the cracks. Applicant argues that Sundholm does not inherently disclose a polymer or a cured resin within the plurality of cracks. These arguments are not found persuasive as the present specification more broadly discloses the use of a curable resin in its process. Since the resin of Sundholm is curable, it should have the same flow properties, and thus result in the claimed invention. In other words, suggesting that a curable resin such as that of Sundholm would not result in the claimed invention would contradict a person of ordinary skill’s understanding of the present specification. Furthermore, if the resin of Sundholm is still capable of flowing to fill a mold, it is not seen how it also would not be capable of flowing into cracks. In addition, Sundholm need not use cured material, as paragraph [0033] of Sundholm states that curing other flowable, transparent materials may be conducted.
Applicant argues that the resin of Sundholm “surrounds” the safety glass, rather than filling the cracks of the safety glass. Applicant’s argument is not persuasive as resin “surrounding” the safety glass is not mutually exclusive with filling cracks. The Examiner further notes that, technically, if the cracks of the safety glass remain exposed, resin does not surround the entirety of the safety glass, as it is not in contact with the interior voids of the cracks in the safety glass.
Applicant’s arguments that the Office takes an overly broad interpretation of the phrase “CT region”. The Examiner finds this argument persuasive, but the Examiner does not agree that the argued language would distinguish over the art of record. The Examiner agrees that a CT region is not merely a region which may be compressively stressed, but rather, refers to a region which has undergone the ion exchange or thermal tempering process. This interpretation is made even clearer due to the amendment 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783 

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783